IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-22-00006-CR

ANDRE DUANE BOYD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-1888-C1


                          MEMORANDUM OPINION

      Appellant Andre Duane Boyd attempts to appeal the denial of his motion to

suppress. From the record before us, a final judgment has not been announced or

signed in the trial court, and the matter remains pending there.

      A ruling denying a motion to suppress evidence constitutes an interlocutory

order. Lackey v. State, 364 S.W.3d 837, 845 (Tex. Crim. App. 2012). We do not have

jurisdiction to review interlocutory orders unless that jurisdiction has been expressly

granted by law. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); see also
Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (“The standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law.”). There is no statutory authorization to appeal the denial

of a motion to suppress. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.).

        Accordingly, we dismiss this appeal for want of jurisdiction.



                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed February 9, 2022
Do not publish
[CR25]




Boyd v. State                                                                     Page 2